MEMORANDUM **
Alain Junio Co, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the order of an Immigration Judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Because the BIA adopted the IJ’s reasoning, we review the IJ’s decision for substantial evidence. Vallecillo-Castillo v. INS, 121 F.3d 1237, 1238-39 (9th Cir. 1996). We deny the petition.
Co’s asylum claim is based on his fear that if he returns to the Philippines, he may be kidnaped because he is Filipino — Chinese. Substantial evidence supports the IJ’s conclusion that Co’s fear is based on the possibility of extortion, which is insufficient to demonstrate a well-founded fear of future persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); cf. Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999) (en banc).
Co, in failing to qualify for asylum, necessarily failed to satisfy the more stringent standard required to establish eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Co’s contention that IRRIRA and NA-CARA violate equal protection is foreclosed by Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161 (9th Cir.2002). See id. at 1164-65 (holding that petitioner must show that classification is wholly irrational in order to demonstrate equal protection violation).
We reject as unavailing Co’s contention that the government is estopped from placing Co in removal proceedings because he applied for asylum prior to April 1, 1997. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 600 (9th Cir.2002).
Co’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.